IN THE SUPREME COURT OF TEXAS
                                           444444444444
                                             NO. 19-0488
                                           444444444444

                              IN THE INTEREST OF L.G., A CHILD

            4444444444444444444444444444444444444444444444444444
                             ON PETITION FOR REVIEW FROM THE
                      COURT OF APPEALS FOR THE SIXTH DISTRICT OF TEXAS
            4444444444444444444444444444444444444444444444444444


                                           PER CURIAM


        In this case, we are asked to determine whether the trial court terminated the father’s parental

rights because of his indigence, in violation of his constitutional rights, and whether the court of

appeals erred in failing to provide a detailed analysis of the trial court’s findings that clear and

convincing evidence supported parental termination under Texas Family Code section

161.001(b)(1)(D) and (E). We hold there is no error that warrants reversal as to the termination of

the father’s parental rights, but the court of appeals erred by not detailing its analysis as required by

In re N.G., 577 S.W.3d 230, 235–36 (Tex. 2019) (per curiam). Accordingly, we affirm in part and

reverse in part the judgment of the court of appeals, and remand for further proceedings consistent

with this opinion.

        In this parental termination case, the trial court found clear and convincing evidence of

grounds to terminate the father’s parental rights under Texas Family Code section 161.001(b)(1)(D),

(E), (F), (N), and (O), in addition to finding that termination was in the child’s best interest. See
TEX. FAM. CODE § 161.001(b)(1)(D)–(F), (N), (O), (b)(2). On appeal, the father argued that: (1) the

evidence was legally and factually insufficient to support the statutory grounds for termination and

the best interest finding; and (2) the trial court violated his constitutional rights under the Equal

Protection and Due Process Clauses of the United States Constitution and the Due Course of Law

Clause of the Texas Constitution by using his indigence to terminate his parental rights under

subsections (F), (N), and (O).             ___ S.W.3d ___, ___ (Tex. App.—Texarkana 2019); see U.S.

CONST. amend. XIV, § 1; TEX. CONST. art. 1, § 19. The court of appeals affirmed the trial court’s

termination of the father’s parental rights, holding sufficient evidence supported termination under

section 161.001(b)(1)(O), that termination was in the child’s best interest, and that the father failed

to show that the trial court unconstitutionally terminated his parental rights under section

161.001(b)(1)(O). ___ S.W.3d at ___.

         In this Court, the father asserts that the court of appeals erred in (1) rejecting his claim that

the trial court’s application of section 161.001 violated his constitutional rights because of his

indigence; (2) failing to detail its analysis of the trial court’s findings as to grounds (D) and (E) in

violation of In re N.G.; and (3) failing to address whether the trial court’s orders were properly

specific.1 See N.G., 577 S.W.3d at 235–36.

         First, the father argues that the termination of his parental rights under section

161.001(b)(1)(F), (N), and (O) was based on an unconstitutional application of section 161.001,



         1
           Because the father raises the specificity issue for the first time in this Court, having failed to assert it in the
court of appeals, we consider the issue waived and do not address it. See Horizon Health Corp. v. Acadia Healthcare
Co., 520 S.W.3d 848, 885 (Tex. 2017) (holding that a party waived issues “by not raising them in the court of appeals”)
(citing TEX. R. APP. P. 53.2(f), 55.2).

                                                              2
which failed to take into account the father’s indigence.2 The court of appeals focused on whether

the father failed to comply with a court-ordered plan to obtain the return of his child.3 ___ S.W.3d

at ___ (analyzing TEX. FAM. CODE § 161.001(b)(1)(O)). As the court of appeals noted, the trial

court ordered the father to comply with a court order, including a Family Service Plan (FSP), after

the child was removed from the home. Id. at ___. In his testimony regarding compliance with that

court order, the father stated that other factors, apart from his income, prevented him from fully

complying with that order. The father admitted that he stopped attending his mandatory counseling

sessions because he was angry at his counselor. Even when he did attend scheduled counseling

sessions, he sometimes refused to communicate. Additionally, he failed to complete online

assignments for his parenting class, even though he had access to the Internet. And he had not

communicated with the caseworker in over three months, despite having access to a phone. The

court of appeals affirmed the trial court’s termination under section 161.001(b)(1)(O), holding that

the father “failed to show that his poverty prevented him from completing the other services required

of him under the court-ordered service plan.” Id. at ___.                        Having reviewed the record and

considered the arguments on appeal, we agree with the court of appeals and conclude that the father

has not presented an error that warrants reversal as to termination of his rights to parent the child



         2
             The Texas Department of Family and Protective Services does not contest the father’s claim that he is indigent.
         3
           In this Court, the father argues that the court of appeals erred in not addressing whether the father’s indigence
was the reason for his termination under section 161.001(b)(1)(F) and (N), in addition to section 161.001(b)(1)(O).
However, the court of appeals addressed only a single statutory ground in upholding the termination. See TEX. R. APP.
P. 47.1. As to the father’s claim that the trial court’s application of section 161.001 violates the United States and Texas
constitutions because it punishes him for being indigent, “we limit our review to the holding of the court of appeals” and
do not address the termination of parental rights based on section 161.001(b)(1)(F) or (N). Delaney v. Univ. of Hous.,
835 S.W.2d 56, 59 (Tex. 1992).

                                                              3
at issue in this proceeding. We therefore affirm the court of appeals’ judgment as to the termination

of the father’s parental rights.

        Next, we turn to the father’s second issue: that the court of appeals erred in not detailing its

analysis of whether legally and factually sufficient evidence supports termination of parental rights

under section 161.001(b)(1)(D) and (E). In In re N.G., we held that when a trial court terminates

parental rights under section 161.001(b)(1)(D) or (E) and the parent challenges that finding on

appeal, due process requires that the appellate court review the challenged finding and detail its

analysis. 577 S.W.3d at 235–36. This is because under section 161.001(b)(1)(M), a trial court may

terminate a parent’s rights to another child if, in addition to a best interest finding, there was a

finding that the parent violated section 161.001(b)(1)(D) or (E).                  TEX. FAM. CODE

§ 161.001(b)(1)(M), (b)(2).

        The trial court found that clear and convincing evidence supported termination of the father’s

parental rights under section 161.001(b)(1)(D) and (E), among other grounds. In the court of

appeals, the father challenged each of the statutory grounds upon which the trial court terminated

his rights, including the findings under section 161.001(b)(1)(D) and (E). The court of appeals

affirmed the trial court’s termination under section 161.001(b)(1)(O) without detailing its analysis

of the findings of violations of section 161.001(b)(1)(D) and (E). ___ S.W.3d at ___. Consistent

with In re N.G., 577 S.W.3d at 235–36, we conclude that the court of appeals erred in failing to

detail its analysis of the challenged findings under section 161.001(b)(1)(D) and (E). See In re

Z.M.M., 577 S.W.3d 541, 543 (Tex. 2019) (per curiam).




                                                   4
       Accordingly, without hearing oral argument, see TEX. R. APP. P. 59.1, we grant the father’s

petition, affirm in part and reverse in part the court of appeals’ judgment, and remand the case to the

court of appeals for further proceedings consistent with this opinion.


OPINION DELIVERED: March 13, 2020




                                                  5